Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-956                                                                 7/28/16

IN RE: JAMES M. CUTSHAW,
                      Respondent.
Bar Registration No. 437386                       BDN: 105-13

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED - July 28, 2016)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Louisiana for a period of thirty months, this court’s
September 17, 2013, suspending respondent pending further order of the court,
respondent’s D.C. Bar R. XI, §14 (g) affidavit filed on June 13, 2014, this court’s
April 19, 2016, order directing respondent to show cause why the functionally-
equivalent reciprocal discipline of a thirty-month suspension with a fitness
requirement should not be imposed, the statement of Disciplinary Counsel
regarding reciprocal discipline, and it appearing that respondent did not file a
response to this court’s order, it is

       ORDERED that James M. Cutshaw is hereby suspended from the practice of
law in the District of Columbia for a period of thirty months, nunc pro tunc to June
13, 2014. Reinstatement is contingent upon a showing of fitness. See In re Sibley,
990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate).

                                     PER CURIAM